Citation Nr: 1634307	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for Meniere's syndrome, prior to August 8, 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. At that time, the RO granted service connection for Meniere's syndrome, with a 30 percent disability rating (effective March 31, 1998). This matter is currently under the jurisdiction of the RO in Newark, New Jersey. 

In a March 2005 rating decision, the RO granted a 60 percent disability rating, effective March 30, 1998. As such a rating is less than the maximum available rating for Meniere's syndrome that issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). In a separate March 2005 rating decision, the RO also granted a temporary 100 percent evaluation (effective January 29, 2004), and a 60 percent disability rating (effective March 1, 2004). 

In March 2008, the Veteran testified during at a Board hearing via videoconference; a transcript of that hearing is of record. 

In April 2008, the Board remanded the increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.

In a September 2010 rating decision, the AOJ granted a 100 percent disability rating, effective from June 2, 2009. 

In a September 2012 rating decision, the RO granted a 100 percent disability rating, effective from August 8, 2002. 

As the September 2012 rating action represents a full grant of the benefit sought with respect to an increased rating for Meniere's syndrome, from August 8, 2002, that issue of an increased rating from August 8, 2002 is no longer before the Board for consideration. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Although, following September 2010 rating decision, the AOJ characterized this matter as one for an earlier effective date, the Board notes that this matter is correctly characterized as one for an initial rating in excess of 60 percent for the period prior to August 8, 2002. When the AOJ granted a 100 percent disability rating, effective August 8, 2002, it fully granted the increased rating claim then on appeal, but only for the period from August 8, 2002. As the period prior to August 8, 2002 was not granted a 100 percent disability rating, that period continued to be on appeal. As such, the Veteran's claim is correctly characterized as stated on the cover page of this decision. The Board notes that the Veteran is not prejudiced by this characterization, as the Veteran's claim for a 100 percent disability rating from March 30, 1998 would be encompassed by a claim for a disability rating in excess of 60 percent prior to August 8, 2002.

Although the Veteran requested a new hearing, in an October 2012 VA Form 9, he has already received a Board hearing (in March 2008). The Veteran has not provided good cause for why a new hearing is necessary. The Board will not accept a request for a personal hearing except when the claimant demonstrates on motion that there was good cause for the delay. 38 C.F.R. § 20.1304(b).

This claim was again before the Board in February 2015, at which time it was remanded for additional development.  The AOJ has complied with the remand directives.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDING OF FACT

Between March 20, 1998 and August 9, 2002, with resolution of the doubt in favor of the Veteran, the evidence shows that the Veteran had severe Meniere's syndrome, with frequent and typical attacks, vertigo, deafness, and cerebellar gait or hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.


CONCLUSION OF LAW

From March 20, 1998 through August 9, 2002, the criteria for a 100 percent rating for Meniere's syndrome are approximated.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6205 (1999, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). As the Veteran's claim for an increased rating has been granted in full, there is no need for further discussion of the VCAA.  

Law and analysis

The Veteran has contended that a 100 percent rating for Meniere's syndrome is warranted from March 30, 1998 to August 8, 2002.  With resolution of the doubt in favor of the Veteran, the Board finds that his symptoms warrant a 100 percent rating. 

During the pendency of this appeal, the criteria for rating diseases of the ear, 38 C.F.R. § 4.87, Diagnostic Codes 6200-6260, were revised, effective May 11, 1999. Under 38 C.F.R. § 4.87, Diagnostic Code 6205 (1998), i.e., the old rating criteria, a 60 percent evaluation was warranted for moderate Meniere's syndrome with less frequent attacks, including cerebellar gait. A 100 percent evaluation was warranted for severe Meniere's syndrome, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.

Under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2015), i.e. the current rating criteria, a 60 percent evaluation is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

In the Veteran's March 1998 claim, he stated that he had lost hearing in both ears since his last disability rating.  He also stated that his tinnitus had grown louder and interfered with his ability to sleep.  The Veteran reported exhaustion, and inability to think clearly, confusion, and resulting chronic fatigue syndrome and depression.  The Veteran also reported increased dizziness upon waking up in the morning and being subject to a loss of balance during the day, which interferes with his ability to engage in exercise and other physical activity.

A March 1998 treatment record shows the Veteran experienced tinnitus, hearing loss, and dizziness.  

A May 1998 letter from A.J., M.D., stated that the Veteran experienced violent dizziness, diarrhea, and vomiting in March 1998.  This condition lasted for six hours and was accompanied by greatly increased tinnitus in the left ear and decreased hearing in both ears.  When the episode was over, the Veteran was able to return to his ski vacation.  Dr. J. stated that since that episode, his dizziness improved but his hearing loss and tinnitus remained at the poor levels.  A physician examination was significant for the Veteran's tendency to veer to the left side on tandem stance with his eyes closed and to veer to the left upon testing.  

In a June 1998 letter from Dr. J, he stated that the Veteran had some difficulty with HCTZ, in that he developed cramps but there was no change in his dizziness or tinnitus.  Dr. J. noted an audiogram that showed worse hearing on the left than the right.  

The Veteran underwent a VA examination in June 1998.  The Veteran reported an increase in his tinnitus, which was constant and interfered with sleep.  The examiner opined that the Veteran's vertigo was related to service.  

A July 1998 treatment record indicated "no vertigo episodes since 3/98." The Veteran stated that he had a recurrence of vertigo attacks twice a year from March 1998 through August 2002.  

In a December 1998 treatment record, the Veteran's audiologist noted severe profound hearing loss in the left ear and that the Veteran experiences unsteadiness with rapid head turning.  

A September 1999 letter, the Veteran's physician, R.L., M.D., stated that in April 1999, the Veteran experienced a worsening of his insomnia, irritability, and problems with balance.  

In April 2000, the Veteran submitted a statement in which he reported that he experiences dizziness, vertigo, and nausea associated with his left ear.  

In an October 2000 statement, the Veteran lost his balance, fell, and sustained an injury to his thumb.  He asserted that this was the second time that a fall resulting from his vertigo sent him to the hospital for emergency treatment.  He continued that his "many other falls have only resulted in minor sprains, contusions, etc."

In June 2001, the records show the Veteran presented to the emergency room after a fall from a ladder.  In a June 2001 doctor's note, the Veteran's doctor stated that the Veteran fell due to vertigo.  A July 2001 treatment record showed the Veteran had "progressive hearing loss for years, with more rapid drops associated with episodes of unsteadiness. Hearing is now significantly worse in the left ear. [Veteran] takes Antivert on a regular basis now because of unsteadiness and sudden loss of balance (?drop attacks). Has fallen off ladder with significant injury because of this."  The Veteran was noted to have a normal gait, but severe to profound hearing loss in the left ear. 

In an August 2001 statement, the Veteran attributed the fall to an episode of vertigo.  

The Veteran submitted an October 2001 statement from J.K., M.D.  Dr. K. stated that the Veteran's hearing loss, tinnitus, nausea, and vertigo constitute Meniere's disease and his symptoms have a "moderate impact on [the Veteran's] ability to commute to work and earn a living."

Treatment records from December 2001 show the Veteran is able to walk on heels and toes but reported complaints of tinnitus, vertigo, hearing loss, and occasional nausea.  

A December 2001 VA audiological examination showed the Veteran reported recurrent episodes of vertigo, nausea, vomiting, tinnitus, and an increase in hearing loss from 1993 through 1998.  In 1998, the episodes escalated in both severity and duration.  He stated that he experiences vertigo upon waking in the morning as well as frequent episodes of imbalance during the day.   

The examiner assessed a precipitous mild to profound sensorineural hearing loss for the frequencies above 1500 Hz in the right ear and asymmetrical sensorineural hearing loss, which was moderately severe to severe through 2000 Hz and profound for the frequencies above 2000 HZ for the left ear.  Constant tinnitus was also noted.  

The Veteran underwent a VA examination in August 2002.  The Veteran reported experiencing vertigo upon rising in the morning at least three to four times per week and also reported that he has frequent episodes of imbalance during the day.  He further reported that episodes of severe vertigo occur approximately twice per year, after which there is a noticeable increase in the volume of his tinnitus.  

In March 2008, the Veteran appeared at a Board hearing.  He testified that his disease is progressive in nature and has worsened over time.  He stated that ten years prior, he experienced a serious attack with "excruciating headache, terrible nausea, increased tinnitus." The Veteran stated that currently, his attacks are of vertigo and imbalance.  

When considering this evidence and affording the Veteran the benefit of the doubt, the Board finds that a higher initial 100 percent rating is warranted during the period on appeal.  A 100 percent rating had been assigned effective the date of the August 2002 VA examination, however, it is clear from the records that the Veteran experienced tinnitus and profound hearing loss in the left ear, as well as vertigo and frequent episodes of dizziness prior to that date.  His treatment records and statements during this appeal have shown hearing loss and tinnitus since the award of service connection, as well as attacks of vertigo occurring more than once weekly. Although his treatment records do not confirm a cerebellar gait occurring more than once weekly, considering how often his vertigo occurs - reported as daily, the Board concludes that his disability is more severe than the currently-assigned 60 percent rating that contemplates attacks of vertigo and cerebellar gait occurring from one to four times a month. Therefore, when considering that the severity of his Meniere's syndrome with otitis media as documented in his treatment records and in his statements throughout this appeal, and as the RO already has determined that a 100 percent rating is warranted for at least a portion of this appeal, the Board finds that a 100 percent rating is warranted effectively from the award of service connection, so for even longer. 

Extraschedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability. 38 C.F.R. § 4.1. But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder. 38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted. Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's Meniere's syndrome with otitis media symptoms and consequent disability level. Marked interference with employment beyond that contemplated by the schedular criteria has not been shown. 38 C.F.R. §§ 4.1. The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for this service-connected disability. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). The evidence does not show, as examples, that his Meniere's syndrome with otitis media has resulted in interference with employment or activities of daily life that would warrant an increased rating beyond what is being granted for this disability (100 percent) or consideration outside the Rating Schedule.


ORDER

Entitlement to a 100 percent rating for Meniere's syndrome is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


